UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) þ QUARTERLY report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, OR o TRANSITION report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 0-26420 AMBASSADORS GROUP, INC. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 91-1957010 (I.R.S. Employer Identification No.) Dwight D. Eisenhower Building 2001 South Flint Road Spokane, WA (Address of Principal Executive Offices) 99224 (Zip Code) Registrant’s Telephone Number, Including Area Code: (509) 568-7800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and ”smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): o Large Acceleratedfiler þ Accelerated filer o Non-Accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes þ No The number of shares outstanding of the registrant’s Common Stock, $0.01 par value, as of April 22, 2008 was 19,086,916. AMBASSADORS GROUP, INC. FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item1. Financial Statements(Unaudited) Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Comprehensive Income 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item3. Quantitative and Qualitative Disclosures About Market Risk 16 Item4. Controls and Procedures 16 PART II – OTHER INFORMATION Item1. Legal Proceedings 17 Item1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item6. Exhibits 18 SIGNATURES 19 EXHIBITINDEX Table of Contents PART I FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS AMBASSADORS GROUP, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, 2008 and December 31, 2007 (dollars in thousands, except share and per share data) March 31, December 31, 2008 2007 ASSETS Current assets: Cash and cash equivalents $ 42,093 $ 17,281 Available-for-sale securities 73,474 67,713 Foreign currency exchange contracts 6,932 3,461 Prepaid program costs and expenses 20,626 3,624 Accounts receivable 2,801 641 Total current assets 145,926 92,720 Property and equipment, net 27,654 27,454 Deferred tax asset 1,472 1,338 Other long-term assets 276 192 Total assets $ 175,328 $ 121,704 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 3,630 $ 2,425 Accrued expenses 1,367 2,862 Deferred tax liability 2,299 1,096 Participants’ deposits 103,913 42,723 Current portion of long-term capital lease 149 187 Total current liabilities 111,358 49,293 Capital lease — 11 Total liabilities 111,358 49,304 STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value; 2,000,000 shares authorized; none issued and outstanding — — Common stock, $.01 par value; 50,000,000 shares authorized; 19,131,716and 19,345,924 shares issued and outstanding, respectively 190 192 Additional paid-in capital 585 1,082 Retained earnings 58,349 68,709 Accumulated other comprehensive income 4,846 2,417 Total stockholders’ equity 63,970 72,400 Total liabilities and stockholders’ equity $ 175,328 $ 121,704 The accompanying notes are an integral part of the consolidated financial statements. 1 Table of Contents AMBASSADORS GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended March 31, 2008 and 2007 (dollars in thousands, except per-share amounts) 2008 2007 Net revenue, non-directly delivered programs $ 198 $ 193 Gross revenue, directly delivered programs 7,682 7,086 Total Revenue 7,880 7,279 Cost of sales, directly delivered programs 4,410 3,842 Gross Margin 3,470 3,437 Operating Expenses: Selling and marketing 9,364 9,238 General and administrative 3,018 2,747 12,382 11,985 Operating loss (8,912 ) (8,548 ) Other income: Interest income 903 1,110 Loss before income taxes (8,009 ) (7,438 ) Income tax benefit 2,535 2,454 Net loss $ (5,474 ) $ (4,984 ) Net loss per share — basic and diluted $ (0.29 ) $ (0.25 ) Weighted-average common shares outstanding – basic and diluted 18,955 19,624 The accompanying notes are an integral part of the consolidated financial statements. 2 Table of Contents AMBASSADORS GROUP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) For the three months ended March 31, 2008 and 2007 (dollars in thousands) 2008 2007 Net loss $ (5,474) $ (4,984) Unrealized gain on foreign currency exchange contracts, net of income tax provision of $1,215 and $130 2,256 242 Unrealized gain on available-for-sale securities, net of income tax provision of$93 and $10 173 18 Comprehensive loss $ (3,045) $ (4,724) The accompanying notes are an integral part of the consolidated financial statements. 3 Table of Contents AMBASSADORS GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended March 31, 2008 and 2007 (dollars in thousands) 2008 2007 Cash flows from operating activities: Net loss $ (5,474 ) $ (4,984 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation 809 377 Deferred income tax benefit (239 ) — Stock-based compensation 523 480 Excess tax benefit from stock-based compensation (19 ) (614 ) Gain on sale of assets (31 ) — Change in assets and liabilities: Accounts receivable and other current assets (2,163 ) (2,785 ) Prepaid program costs and expenses (17,002 ) (19,995 ) Accounts payable and accrued expenses 451 2,234 Participants’ deposits 61,190 67,658 Net cash provided by operating activities 38,045 42,371 Cash flows from investing activities: Net change in available-for-sale securities (5,495 ) (4,753 ) Net purchase of property and equipment and other (1,781 ) (3,777 ) Net cash used in investing activities (7,276 ) (8,530 ) Cash flows from financing activities: Dividend payment to shareholders (2,199 ) (2,228 ) Repurchase of common stock (3,771 ) (35,621 ) Proceeds from exercise of stock options 43 526 Excess tax benefit from stock-based compensation 19 614 Capital lease payments and other (49 ) (53 ) Net cash used in financing activities (5,957 ) (36,762 ) Net increase (decrease) in cash and cash equivalents 24,812 (2,921 ) Cash and cash equivalents, beginning of period 17,281 36,784 Cash and cash equivalents, end of period $ 42,093 $ 33,863 The accompanying notes are an integral part of the consolidated financial statements. 4 Table of Contents AMBASSADORS GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.Organization and Basis of Presentation Ambassadors Group, Inc. is a leading educational travel company that organizes and promotes international and domestic educational travel and sports programs for youth, athletes and professionals. These consolidated financial statements include the accounts of Ambassadors Group, Inc. and our wholly owned subsidiaries, Ambassador Programs, Inc., Ambassadors Specialty Group, Inc., and Ambassadors Unlimited, LLC. Also included is Ambassador Programs, Inc.’s wholly owned subsidiary, Marketing Production Systems, LLC. All significant intercompany accounts and transactions are eliminated in consolidation. Our operations are organized to provide services to students, professionals and athletes through multiple itineraries within four educational and cultural program types.These programs have been aggregated as a single operating and reporting segment based on the similarity of their economic characteristics as well as services provided. For non-directly delivered programs, we do not actively manage the operations of each program, and our remaining performance obligation for these programs after they convene is perfunctory.
